Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Posture: Non-final action
This is a reissue application filed on 08/11/2020 of US patent 10,047,111 B2 Issued on Aug. 14, 2018. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Priority
US patent 10,047,111 was issued from US application 14/979,574 filed on Dec. 28, 2015, which claims priority to Provisional application 62/184,239, filed on Jun.24, 2015, and JP application 2014-266198 filed on Dec.26, 2014.
Establishing Ownership
This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested.  An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a). The assignee’s ownership interest is established by:
(a) filing in the reissue application evidence of a chain of title from the original owner to the assignee, or 
(b) specifying in the record of the reissue application where such evidence is recorded in the Office (e.g., reel and frame number, etc.). 
The submission with respect to (a) and (b) to establish ownership must be signed by a party authorized to act on behalf of the assignee.  See MPEP § 1410.01.

In this reissue application, the Statement under 37 CFR 3.73(c ) filed on 08/11/2020 fails to identify the Patent Number and Issued Date to establish right of the Assignee to take action in this reissue case. 
An appropriate paper satisfying the requirements of 37 CFR 3.73 must be submitted in reply to this Office action.
Reissue Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414. 
The Declaration filed on 08/11/2020 states that SEQ ID Nos: 180, 181, 182 and 154 in Table 2 are updated, and additional amendments to SEQ ID Nos are made in the sequence listing to correct the errors in the sequences that are not recited in the claims. However, because the specific changes being made to the sequence listing are not described, the Declaration fails to identify “at least one error” which is relied upon to support the reissue application. See MPEP 1414.II.
Claims 1-23 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.
					Amendment
The amendments (8/11/2020) in this reissue application propose amendments to the specification and sequence listing. The amendments to the specification does not comply with 37 CFR 1.173(b) (2) and (c) and (d) as following.
The amendment to the specification (Table 2) includes cross out, which should be included in brackets. 
  A supplemental paper correctly amending the reissue application is required as a response to this office action. 
Claims
Claims 1-23 are present in the issued `111 patent. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). MPEP 2111.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-4, 10-11 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5, 6 of U.S. Patent No. RE48,8871 (the `887 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the `887 patent is drawn to a composition comprising RNAi molecules targeted to a human GST-π and a pharmaceutically acceptable carrier, and the RNAi molecule has an antisense strand SEQ ID NO: 131 and a sense strand SEQ ID Nos: 157. The reference claim RNAi molecule sequences SEQ ID NO: 131 and 157 are identical to the present claim 1 of the `860 application and form a duplex region. A chemical composition and its properties are inseparable. See MPEP 2112.01.II. Since the `887 patent claims recite identical nucleic acid molecules targeted to a human GST-π, the nucleic acid molecule necessarily inhibit expression of GST-π as recited in the present claim 1. Thus, claim 1 of the `887 patent anticipates claim 1.
Claim 5 of the `887 patent recites one or more nucleotides in the sense and antisense strand is chemically modified and thus anticipates claim 2.
Claim 6 of the `887 patent depends from claim 5 and recites that “wherein the modified or chemically-modified nucleotides are 2`-deoxy nucleotides, 2`-O-alkyl substituted nucleotides, 2`-deoxy-2`-fluoro substituted nucleotides, phosphorothioate nucleotides, locked nucleotides, and any combination thereof.” Thus claim 6 of the `887 anticipates claim 3. 
Claim 8 of the `887 patent depends from claim 1 and recites “wherein the antisense strand deoxynucleotides in a plurality of positions, the plurality of positions being one of the following: each of positions 4, 6 and 8 from 5` end of the antisense strand; each of positions 3, 5, 7, from the 5` end of the antisense strand; each of positions 1, 3, 5, 7, from the 5` end of the antisense strand; each of positions 3-8 from the 5` end of the antisense strand; and each of positions 5-8, from the 5` end of the antisense strand”, which is identical to the present claim 4. Thus, claim 8 anticipates the present claim 4.
Claim 1 of the `887 patent recites that the RNAi molecule targeted to a human GST-π and a pharmaceutically acceptable carrier, thus anticipates the pharmaceutical composition of present claim 10.
Claim 16 of the `887 patent depends from claim 1 and recites that the “pharmaceutical carrier comprises liposome, nanoparticles comprising an ionizable lipid, structural lipid, one or more stabilizer lipids, and a lipid for reducing immunogenicity of the nanoparticles,” thus anticipates the pharmaceutical carrier of the present claim  11.

2.	Claims 1-3, 10, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6 of U.S. Patent No.10,792,2992. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim 1 of the `299 patent is drawn to a pharmaceutical composition comprising an RNAi molecule comprising a sense strand of sequence GAAGCCUUUUGAGACCCUANN (SEQ ID NO: 133) and an antisense strand of sequence UAGGGUCUCAAAAGGGCUUCNN (SEQ ID NO: 159), wherein N is ribo-A, ribo-C, ribo-U, 2`-OMe-U, 2`-deoxy-A, 2`-deoxy-C, 2`-deoxy-G, 2`-deoxy-U, deoxythymidine (dT=T=t), or an inverted, or chemically modified nucleotide. The reference claim RNAi molecule sequences SEQ ID NO: 133 and 159 are identical to the present claim 1 of the `860 application and form a duplex region. A chemical composition and its properties are inseparable. See MPEP 2112.01.II. Since the `299 patent claims recite identical nucleic acid molecules, the nucleic acid molecule necessarily inhibit expression of GST-π as recited in the present claim 1. Thus, claim 1 of the `299 patent anticipates claim 1.
Claim 2 of the `299 patent recites several RNAi molecules including the sequences of SEQ ID Nos: 158, 184, 157, 183 which include chemically modified nucleotides. In the sequence the lower case letters a, c, g, u refer to 2`-deoxy-A, ribo-C, ribo-U, 2`-OMe-U, 2`-deoxy-A, 2`-deoxy-C, 2`-deoxy-G, 2`-deoxy-U, deoxythymidine (dT=T=t), or an inverted, or chemically modified nucleotide; the lower case f refers to 2`-deoxy-2`-fluorosubstitution. Thus, the RNAi molecules recited in claim 2 of the `299  includes chemically modified nucleotides, and anticipates claims 2 and 3.
The pharmaceutical composition of claim 1 of the `299 patent anticipates the pharmaceutical composition of the present claim 10.
The lipid compounds in claim 4 of the `299 patent anticipates the pharmaceutical carrier of the present claim 11.
The method for treating lung cancer or pancreatic cancer recited in claim 6 of the `299 patent anticipates the present claim 13 method for treating pancreatic or lung cancer.

2.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of U.S. Patent No.10,358,6473. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim 16 of the `647 patent (depends from claim 1) is drawn to a RNAi duplex molecule comprising a base sequence of antisense strand UAGGGUCUCAAAAGGCUUCNN (SEQ ID NO: 157) and a base sequence of sense strand GAAGCCUUUUGAGACCCUANN (SEQ ID NO: 131), wherein one or more of the nucleotides in the duplex region are deoxynucleotides. The reference claim RNAi duplex molecule comprising sequences SEQ ID NO: 131 and 157 are identical to the present claim 1 of the `860 application. A chemical composition and its properties are inseparable. See MPEP 2112.01.II. Since the `647 patent claims recite identical nucleic acid molecules, the nucleic acid molecule necessarily inhibit expression of GST-π as recited in the present claim 1. Thus, claim 16 of the `647 patent anticipates claim 1.
Claim 20 of the `647 patent (depends from claim 1) is drawn to a double stranded RNAi (duplex) molecule comprising a base sequence of antisense strand fUAGgGuCuCAAAAGGCUUCUU (SEQ ID NO: 182) and a base sequence of sense strand GAAGCCUUUUGAGACCCUAUU (SEQ ID NO: 156), in which upper case refers to ribonucleotides, lower case refers to deoxyribonucleotides, f refers to the nucleotide on its right hand side as being 2-deoxy-2`-fluoro substituted, and underlining refers to a 2`-OMe-substituted nucleotide. The reference claim RNAi duplex molecule comprising sequences SEQ ID NO: 182 and 156 are identical to the present claim 1 of the `860 application showing the chemical modifications. A chemical composition and its properties are inseparable. See MPEP 2112.01.II. Since the `647 patent claims recite identical nucleic acid molecules, the nucleic acid molecule necessarily inhibit expression of GST-π as recited in the present claim 1. Thus, claim 20 of the `647 patent anticipates claim 1.
The RNAi molecule of claim 20 of the `647 patent includes several chemically modified nucleotides, thus anticipates the present claim 2.
 The RNAi molecule of claim 20 of the `647 patent includes 2`-deoxy nucleotides, 2`-O-alkyl substituted nucleotides, thus anticipates the present claim 3.
Claim 20 of the `647 patent depends from claim 1 in limitation (e) recites that “wherein the antisense strand deoxynucleotides in a plurality of positions, the plurality of positions being one of the following: each of positions 4, 6 and 8 from 5` end of the antisense strand; each of positions 3, 5, 7, from the 5` end of the antisense strand; each of positions 1, 3, 5, 7, from the 5` end of the antisense strand; each of positions 3-8 from the 5` end of the antisense strand; and each of positions 5-8, from the 5` end of the antisense strand”, which is identical to the present claim 4. Thus, claim 20 anticipates the present claim 4.
The RNAi molecule of claim 20 of the `647 patent includes 2`-deoxy-2`-fluoro substituted nucleotide in the duplex region, thus anticipates the present claim 5.
The RNAi molecule of claim 20 of the `647 patent comprises a base sequence of antisense strand fUAGgGuCuCAAAAGGCUUCUU (SEQ ID NO: 182) and a base sequence of sense strand GAAGCCUUUUGAGACCCUAUU (SEQ ID NO: 156), thus anticipates the present claim 6.


Conclusion
	Claims 1-23 are rejected.
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 10,047,111 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:


By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450

Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991


/BRUCE R CAMPELL/Patent Reexamination Specialist
Central Reexam Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Common Assignee
        2 Common Assignee
        3 Common Assignee